106 F.3d 390
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ida M. JACKSON;  Venus O. Jackson;  Aaron P. Jackson,Plaintiffs--Appellants,v.Susan WAHLGREN, formerly known as S.R. Hollinger, Trooper,Maryland State Police, Defendant--Appellee,and Maryland State Police;  Larry W. Tolliver, Colonel,Superintendent, Maryland State Police;  D.B. MaClean, 1stLieutenant Commander;  Sergeant Casper;  Officer Goldman;Officer Lassie;  Officer House;  Officer Nordstram;  J.O.Hammelmann, Major, above defendants individually andcollectively, Defendants.
No. 96-2714.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1997.Decided Jan. 21, 1997.

Appeal from the United States District Court for the District of Maryland, at Cumberland.  Deborah K. Chasanow, District Judge.  (CA-93-2504-DKC)
Ida M. Jackson, Venus O. Jackson, Aaron P. Jackson, Appellants Pro Se.
John Joseph Curran, Jr., Attorney General, Baltimore, Maryland;  Betty Stemley Sconion, Assistant Attorney General, Kimberly Elizabeth Rice, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Pikesville, Maryland, for Appellee.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying Appellant's "Motion to Stop Stalker," motion for summary judgment, and motion for a protective order.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.